Title: George Logan to Thomas Jefferson, 16 October 1816
From: Logan, George
To: Jefferson, Thomas


          
            Dear Sir
            Stenton Octbr 16; 1816
          
          I contemplate with great satisfaction the publication of your system of ethicks extracted from the holy scriptures, as tending to support the correct maxim—that religion should influence the political as well as the moral conduct of man, strictly complying with the sacrid injunction, of doing unto others whatever we desire others to do unto us.
          However sincerely attached a christian statesman may be to his country; he will regard the great family of mankind as brethren; and therefore will never sacrifice the happiness and prosperity of other nations, to the trifling ephemeral advantage of his own. He will derive all his politicks as well as all his morals from the oracles of God—he will forget for a time, the place of his birth and the opinions of worldly wisdom—He will banish every thought of inordinate selfishness, of decet deceitful honours and of aspiring ambition—in fine, he will act in the high and holy character of a Christian. No acuteness no acuteness of intellect, no diligence of research, no extent of erudition, will suffice to understand this subject unless the heart sanctified by the grace of God cherishes principles of submission to the ruler of nations to such a degree, as to prefer his doctrines to the councils of cabinets, and the prosperity of his kingdom to the triumphs of human empires.
          
          It is to be lamented that there exists even among professed christians a disinclination to have their political maxims and transactions subjected to the rules of christianity. This fact, whilst it is an evidence that religion is opposed to the general plans of worldly minded men, is not surprising. Christianity hitherto (except in a few instances) has suffered by its connection with civil policy: and from the very nature of civil society, it must suffer in such connection; until both learning and power are transferred into the hands of virtuous men, and made subservient to piety. If vicious statesmen incorporate religion with the government of kingdoms, such a form will be given to religion as may suit the selfish views of the ambitious and profligate. Under such circumstances, it is safer for the genuinestates christian to struggle in poverty against the frowns of power, than to become the stipendiary of corrupt statesmen.
          Attention to the principles and moral instruction of the bible, is increasing every day, and mankind have many inducements in the present convulsed state of the world, to fly for refuge to that book which contains the only correct view of the principles which will bless the nations with peace and happiness.
          Such is the pride and cupidity of man, that I am confident (as I mentioned to you in a former Letter) that nothing but the spirit of the christian religion influencing our public councils, can preserve our country from anarchy and ruin.
          
            Accept assurances of my friendship
            Geo Logan
          
        